Title: To Thomas Jefferson from Francis Eppes, 30 March 1787
From: Eppes, Francis
To: Jefferson, Thomas



Dr.
Eppington March 30. 1787.

I wrote you last fall and sent to the care of Messrs. Fulwar  Skipwith and Co. a box containing about a bushel of the cones and berries of the Holly. The Ceeder berries accompanies this which will be convey’d in a vessle belonging to Messrs. Shore & McConnico of Petersburg bound to Havedegrass. Every method in my power has been tryd to procure the Murtle berries. Many Gentlemen in the lower country have promis’d to send me about a bushel, however as yet none have arrivd. As soon as they do they shall be forwarded by the first safe opportunity. I was at Monticello in September. It was then too early to determin with certainty what quantity of Tobacco woud be made, however I think the crop will not exceed fifty hhds. including what will be made in Bedford. I have not herd from the plantations or Colo. Lewis since I left them in September for which reason its out of my power to give you any satisfaction respecting them, tho’ supose Colo. Lewis has given you every information you wish as well as transmitted you the accounts for the last year, as he at present has the whole management of your affairs. You may assure your self my not acting does not proceed from any disrespect to you or an inclination to save my self trouble but from a thorow conviction that a business like yours can be manag’d to much greater advantage by one person on the spot than by any two men in this country seperated as far as Colo. Lewis and my self. Added to this I know you as well my self have full confidence in Colo. Lewis’s integrity and good management.
Polly is very well and will sail by the first good opportunity. We have some expectations that she will go under the protection of the French Consol and his Lady who we hear intend for Europe this Spring. A Friend of Mine has Writen to the Consol on the subject and I expect an answer every moment. She is in high health and I hope will be able to bare the Fatigues of the voyage very well. We are all well and unite in our wishes for your health and happyness. I have inclosd you a letter from Mr. Beall of Wmburg. which will inform you of the fate of the claret you were so obliging as to send us. The two boxes shipped by Mr. Bondfield are arrived. One we have got at home, the other we shall shortly have as its in possession of a Friend of mine. I am Dr. Sir with much esteem Your Friend & Sevt.,

Frans. Fppes

